DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 28th, 2019, amended claim 20 is entered.
Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Claim 13 recites “at least one of;” in line 1, but should recite “at least one of:”
Claim 20 recites “step” in line 5, but should recite “steps”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
The Specification references “database 60” (Figure 1 shows a database 60; Page 8, Line 30) and “hole 60” (Figure 2 shows a hole 60 on an endoscope; Page 10, Line 5). It is unclear as to why there are two different elements that are being referenced using the same number.
The Specification references “inflatable balloon 55” and “guidewire 55”. It is unclear as to why there are two different elements that are being referenced using the same number.
The Specification references “guidewire 55” and “guidewire 65”. It is unclear as to why there are two different element numbers that are being used to reference the same element.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The Specification references guidewire 55 in Figure 9 at Page 10, Line 16. However, Figure 9 of the Drawings do not include an element labelled 55.
Although all the independent claims 1, 11, and 19 refer to the handle as an essential element of the invention, the handle is not shown or pointed out in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 7 includes reference number 83. However, element 83 is not disclosed in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one of” in lines 1-2. Further in line 2, Claim 4 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 13 recites “at least one of” in line 1. Further in line 2, Claim 13 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. Publication No. 2003/0114796; cited by Applicant) in view of Binmoeller (U.S. Publication No. 2010/0198013; cited by Applicant).
Regarding Claim 1, Schmidt discloses an endoscopic device for use in a patient's body, comprising: 
an outer sheath (outer sheath 60) having a proximal end and a distal end (proximal end of outer sheath 60, at bottom of sheath; distal end of outer sheath 60, at top of sheath; Figure 7); 
a suction tube (guide tube 14) inside the outer sheath (a suction or aspiration force is applied to the lumen of the guide tube 14 inside outer sheath; [0013]; Figure 7); 
a handle (handle region 16) coupled to the distal end of the outer sheath (handle region 16 is coupled to the distal end of the outer sheath via vacuum inlet assembly 1; [0030]; Figure 2) and 
a cap (62) on the proximal end of the outer sheath (cap 62 is shown on the proximal end of the outer sheath 60; Figure 7), positioned to seal the proximal end of the outer sheath (the distal end 61 of the exterior sheath 60 is reversibly sealed with a removable cap 62; [0043]; Figure 7), wherein the cap is structured to open in response to a force applied through the suction tube (guide tube 14) (the removable cap 62 can be forced open by distal advancement of the device 10 within the sheath 60; [0043]; Figure 7), and wherein the suction tube comprises an internal cavity (a suction force to be applied to the distal end 11 of lumen 13 of guide tube 14, the tube includes an internal cavity; [0030]; Figures 2 and 7).
Schmidt fails to disclose wherein the outer sheath comprises a sterile appliance.
In a similar technical field, Binmoeller discloses a sterile endoscopic instrument housing, wherein the outer sheath comprises a sterile appliance (a housing is described to introduce an endoscopic instrument to a surgical site in a sterile manner; Abstract; [0022]).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a sterile appliance, as taught by Binmoeller, for the advantage of providing disinfection prior to the introduction of the endoscopic instrument into the target tissue (Binmoeller [0007]).

Regarding Claim 2, Schmidt discloses wherein the cap comprises at least one of: a plastic, a glucose, and any other material that is nontoxic in the body (Suitable materials include, for example, stainless steel, titanium, titanium alloys, etc; [0039]; Examiner’s Note: these suitable materials are non-toxic for the body).  

Regarding Claim 4, Schmidt discloses wherein the force comprises at least one of, air pressure, water pressure, sterile gases, and any other force exerted by a guidewire that is configured to deploy through a middle of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the guide tube 14 (middle of the suction tube); [0043]; Figure 7).  

Regarding Claim 5, Schmidt discloses wherein the suction tube comprises at least one hole (open end at bottom of guide tube 14; Figure 6) for carrying out aspiration at a target site inside the patient's body (aspiration is applied to create a suction force, shown as arrow B, to the lumen 13 of guide tube 14 (suction tube) to form a bleb 40 of parietal pericardium 41 which surrounds the heart 42 (target site inside of the patient’s body; [0036]; Figure 6).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Binmoeller, as applied to claim 1 above, and further in view of Gazdzinski (U.S. Publication No. 2002/0103417; cited by Applicant).
Regarding Claim 3, Schmidt and Binmoeller fail disclose wherein the cap comprises a material that is dissolvable in the body.  
In a similar technical field, Gazdzinski discloses wherein the cap (lens cover 308) comprises a material that is dissolvable in the body (The lens cover 308 of the present embodiment is a thin membrane (on the order of a few thousandths of an inch thick) and is comprised of a substantially clear gelatin-like substance comparable to that commonly used to contain and deliver pharmaceutical products (such as so-called "gel caps” which are well known in the pharmaceutical arts) or equivalent thereof. The design and composition of the lens gel substance is, in the present embodiment, controlled so as to provide a timed dissolution within the patient; [0045]; Figure 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a cap made of dissolvable material, as taught by Gazdzinski, for the advantage of providing a protective cover prior to dissolution (Gazdzinski [0047]) so that no mechanical method of opening the cap needs to be engineered into the endoscope.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Binmoeller, as applied to claim 1 above, and further in view of Kondo (U.S. Patent No. 5,746,696; cited by Applicant).
Regarding Claim 6, Schmidt and Binmoeller fail disclose wherein the outer sheath comprises a metal coil.  
In a similar technical field, Kondo discloses a flexible sheathing tube (Abstract), wherein the outer sheath (flexible sheathing tube 20) comprises a metal coil (two helical coil members 21a and 21b are constituted by two separate metal strips which are helically would in a predetermined open pitch; Column 4 Lines 37-41; Figure 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with an outer sheath comprising a metal coil, as taught by Kondo, for the advantage of providing a flexible sheathing tube construction particularly suitable for use on endoscopic insertion rods, endoscopic light guide cables, and the like (Kondo Column 1 Lines 6-8, Column 6 Lines 47-51).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Binmoeller, as applied to claim 1 above, and further in view of Annest et al (WO 2009/046343A1; cited by Applicant).
Regarding Claim 7, Schmidt discloses a guidewire that is configured to go through the internal cavity of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the guide tube 14 (middle of suction tube); [0043]; Figure 7)
Schmidt and Binmoeller fail to disclose an inflatable balloon that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath by a force exerted by the guidewire that is configured to deploy through middle of the suction tube.  
In a similar technical field, Annest discloses a guidewire (511) that is configured to go through the internal cavity of the suction tube (a guidewire is advanced through device lumen 12525 of catheter sheath 12510 (an internal cavity of the suction tube); [0135]; Figures 125A-125C) and an inflatable balloon (inflatable balloon 575) that is stored near the proximal end of the outer sheath (inflatable balloon 575 is shown near the proximal end of the outer sheath 570; [0086]; Figure 13) and is configured to deploy outside the outer sheath (balloon is deployed outside the outer sheath; Figures 14-15) by a force exerted by the guidewire (advanced over guidewire; [0086]) that is configured to deploy through middle of the suction tube (a guidewire is advanced through device lumen 12525 of catheter sheath 12510 (an internal cavity of the suction tube); [0135]; Figures 125A-125C).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a guidewire and an inflatable balloon, as taught by Annest, for the advantage of facilitating distal advancement of the system through the heart wall (Annest [0086]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Binmoeller, as applied to claim 1 above, and further in view of Fung et al (U.S. Publication No. 2014/0303721; cited by Applicant).
Regarding Claim 8, Schmidt discloses a guidewire that is configured to go through the internal cavity of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the guide tube 14 (middle of suction tube); [0043]; Figure 7)
Schmidt and Binmoeller fail to disclose an elliptical basket that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath by a force exerted by the guidewire that is configured to deploy through middle of the suction tube.  
In a similar technical field, Fung discloses a device for accessing and delivering devices to the heart (Abstract), comprising a guidewire that is configured to go through the internal cavity (the lumen provides for the passage of a guidewire; [0075]) of the suction tube (suction devices; [0126]) and an elliptical basket that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath (expandable members 1532 and 1534 may be an expandable mesh; shown at proximal end of outer sheath and deployed outside the outer sheath; [0114]; Figure 15D) by a force exerted by the guidewire that is configured to deploy through middle of the suction tube (expandable device (basket) may be coupled to a catheter (suction tube) that may be advanced over, or in conjunction with, a guide element (guide wire); suction devices; [0062], [0126]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a guidewire and an elliptical basket, as taught by Fung, for the advantage of delivering devices to the heart, with access to different portions and assisting in different positions and operations (Fung [0062]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Binmoeller, as applied to claim 1 above, and further in view of Opocom (CN 201701193; cited by Applicant) and Chikama (U.S. Patent No. 5,154,166; cited by Applicant).
Schmidt and Binmoeller fail to disclose wherein the handle is configured to be connected to a syringe filled with gas in order to remove the cap through gas pressure.  
In a similar technical field, Opocom discloses a medical cavity endoscope (Abstract), wherein the handle is configured to be connected to a syringe (the side arm of the endoscope is configured to be connected to a syringe; Figure 1) filled with gas (mirror sheath is rigid air, i.e. an air-inflated tube (filled with gas); [0017]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with the handle, as taught by Opocom, for the advantage of configuring the handle to be able to connect and cooperate with multiple different sockets (Opocom Claim 5).
Opocom fails to disclose wherein the handle is configured to remove the cap through gas pressure.  
In a similar technical field, Chikama discloses an endoscope cover (Abstract), wherein the handle is configured to remove the cap through gas pressure (air is injected into the covering member 7 to separate the endoscope cover from the endoscope; Column 4 Lines 38-40).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a cap that is removed by gas pressure, as taught by Chikama, for the advantage of facilitating removal of the cover without contamination (Chikama Column 4 Lines 32-50).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Binmoeller, Opocom, and Chikama as applied to claim 9 above, and further in view of Avitsian et al (WO 2012/051545; cited by Applicant).
Regarding Claim 10, Opocom discloses a gas (mirror sheath is rigid air, i.e. an air-inflated tube (filled with gas); [0017]).
Schmidt, Binmoeller, Opocom, and Chikama fail to disclose wherein the gas is an inert gas.
Avitsian discloses wherein the gas is an inert gas (source of air or other gas, such as helium (inert gas) can then be used to pressurize the scope lumen 44; [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with an inert gas, as taught by Avitsian, for the advantage of avoiding chemical interactions with living tissue or medicinal chemicals.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Opocom in view of Schmidt and Binmoeller.
Regarding Claim 11, Opocom discloses a method for using an endoscopic device inside a patient's body (medical uterine cavity endoscope; Abstract) comprising: inserting the endoscopic device into a body cavity during an endoscopic surgical procedure (a digital image pick-up device of medical uterine cavity (inserted in to a body cavity) endoscopic apparatus; [0006]), wherein the endoscopic device comprises 
an outer sheath (outer sheath pipe 1) having a proximal end and a distal end (proximal end shown at lower left of outer sheath pipe 1, distal end shown at upper right of outer sheath pipe 1; [0036]; Figures 1-2), 
a suction tube (suction pipe 11) inside the outer sheath (outer sheath pipe 1 is fixed on suction pipe 11; [0036]; Figures 1-2), 
a handle (handle 3) coupled to the distal end of the outer sheath (handle 3 is coupled to the distal end of the outer sheath 11 via suction opening 12; [0040]), and 
a cap on the proximal end of the outer sheath (proximal end of the outer sheath 11 is shown with a cap; Figures 1-2). 
Opocom fails to disclose wherein the cap is positioned to seal the proximal end of the outer sheath, wherein the outer sheath comprises a sterile appliance, wherein the cap is structured to open in response to a force applied through the suction tube, and wherein the suction tube comprises an internal cavity; removing the cap; deploying the suction tube; and carrying out an aspiration via the suction tube in order to collect a sample from the patient's body.  
Schmidt discloses wherein the cap is positioned to seal the proximal end of the outer sheath (cap 62 is shown on the proximal end of the outer sheath 60; Figure 7), 
wherein the cap is structured to open in response to a force applied through the suction tube (guide tube 14) (the removable cap 62 can be forced open by distal advancement of the device 10 within the sheath 60; [0043]; Figure 7), and 
wherein the suction tube comprises an internal cavity (a suction force to be applied to the distal end 11 of lumen 13 of guide tube 14, the tube includes an internal cavity; [0030]; Figures 2, 7); 
removing the cap (removable cap 62 can be forced open; [0043]); 
deploying the suction tube (a suction force is applied to the distal end 11 of lumen 13 of guide tube 14 (suction tube is deployed); [0030]); and 
carrying out an aspiration via the suction tube in order to collect a sample from the patient's body (a material transport tube, e.g. a catheter, is inserted into the pericardial space for fluid withdrawal (collecting a sample for the patient’s body; [0027]).  
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a cap that seals the proximal end of the outer sheath and is structure to open, as taught by Schmidt, to allow penetration of tissue without the chance of loss of vacuum (Schmidt [0010]).
Schmidt fails to disclose wherein the outer sheath comprises a sterile appliance.
In a similar technical field, Binmoeller discloses a sterile endoscopic instrument housing, wherein the outer sheath comprises a sterile appliance (a housing is described to introduce an endoscopic instrument to a surgical site in a sterile manner; Abstract; [0022]).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a sterile appliance, as taught by Binmoeller, for the advantage of providing disinfection prior to the introduction of the endoscopic instrument into the target tissue (Binmoeller [0007]).

Regarding Claim 13, Schmidt discloses wherein the force comprises at least one of; air pressure, water pressure, sterile gases, and any other force exerted by a guidewire that is configured to deploy through a middle of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the sheath 60 (middle of the suction tube); Figure 7; [0043]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a cap that seals the proximal end of the outer sheath and is structure to open, as taught by Schmidt, to allow penetration of tissue without the chance of loss of vacuum (Schmidt [0010]).
Regarding Claim 14, Opocom fails to disclose wherein the suction tube comprises at least one hole for carrying out the aspiration inside the patient's body.  
Schmidt discloses wherein the suction tube comprises at least one hole (open end at bottom of guide tube 14; Figure 6) for carrying out the aspiration inside the patient's body (aspiration is applied to create a suction force, shown as arrow B, to the lumen 13 of guide tube 14 (suction tube) to form a bleb 40 of parietal pericardium 41 which surround the heart 42 (target site inside of the patient’s body; [0036]; Figure 6).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, to carry out aspiration, as taught by Schmidt, to aspirate fluids without injury to the heart (Schmidt [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Opocom, Schmidt, and Binmoeller, as applied to claim 11 above, and further in view of Gazdzinski.
Regarding Claim 12, Schmidt discloses wherein the cap comprises a material that is non-toxic in the body (Suitable materials include, for example, stainless steel, titanium, titanium alloys, etc; [0039]; Examiner’s Note: these suitable materials are non-toxic for the body).  
Opocom, Schmidt, and Binmoeller fail disclose wherein the cap comprises a material that is dissolvable in the patient’s body.  
In a similar technical field, Gazdzinski discloses wherein the cap (lens cover 308) comprises a material that is dissolvable in the body (The lens cover 308 of the present embodiment is a thin membrane (on the order of a few thousandths of an inch thick) and is comprised of a substantially clear gelatin-like substance comparable to that commonly used to contain and deliver pharmaceutical products (such as so-called "gel caps” which are well known in the pharmaceutical arts) or equivalent thereof. The design and composition of the lens gel substance is, in the present embodiment, controlled so as to provide a timed dissolution within the patient; [0045]; Figure 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a cap made of dissolvable material, as taught by Gazdzinski, for the advantage of providing a protective cover prior to dissolution (Gazdzinski [0047]) so that no mechanical method of opening the cap needs to be engineered into the endoscope.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Opocom, Schmidt, and Binmoeller, as applied to claim 11 above, and further in view of Kondo.
Regarding Claim 15, Opocom, Schmidt, and Binmoeller fail disclose wherein the outer sheath comprises a metal coil.  
In a similar technical field, Kondo discloses a flexible sheathing tube (Abstract), wherein the outer sheath (flexible sheathing tube 20) comprises a metal coil (two helical coil members 21a and 21b are constituted by two separate metal strips which are helically would in a predetermined open pitch; Column 4 Lines 37-41; Figure 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with an outer sheath comprising a metal coil, as taught by Kondo, for the advantage of providing a flexible sheathing tube construction particularly suitable for use on endoscopic insertion rods, endoscopic light guide cables, and the like (Kondo Column 1 Lines 6-8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Opocom, Schmidt, and Binmoeller, as applied to claim 11 above, and further in view of Annest.
Regarding Claim 16, Schmidt discloses a guidewire that is configured to go through the internal cavity of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the guide tube 14 (middle of suction tube); [0043]; Figure 7)
Opocom, Schmidt, and Binmoeller fail to disclose an inflatable balloon that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath by a force exerted by the guidewire that is configured to deploy through middle of the suction tube.  
In a similar technical field, Annest discloses a guidewire (511) that is configured to go through the internal cavity of the suction tube (a guidewire is advanced through device lumen 12525 of catheter sheath 12510 (an internal cavity of the suction tube); [0135]; Figures 125A-125C) and an inflatable balloon (inflatable balloon 575) that is stored near the proximal end of the outer sheath (inflatable balloon 575 is shown near the proximal end of the outer sheath 570; [0086]; Figure 13) and is configured to deploy outside the outer sheath (balloon is deployed outside the outer sheath; Figures 14-15) by a force exerted by the guidewire (advanced over guidewire; [0086]) that is configured to deploy through middle of the suction tube (a guidewire is advanced through device lumen 12525 of catheter sheath 12510 (an internal cavity of the suction tube); [0135]; Figures 125A-125C).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a guidewire and an inflatable balloon, as taught by Annest, for the advantage of facilitating distal advancement of the system through the heart wall (Annest [0086]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Opocom, Schmidt, and Binmoeller, as applied to claim 11 above, and further in view of Fung.
Regarding Claim 17, Schmidt discloses a guidewire that is configured to go through the internal cavity of the suction tube (the removable cap 62 can be forced open by distal advancement of the device 10 (guidewire) within the guide tube 14 (middle of suction tube); [0043]; Figure 7)
Opocom, Schmidt, and Binmoeller fail to disclose an elliptical basket that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath by a force exerted by the guidewire that is configured to deploy through middle of the suction tube.  
In a similar technical field, Fung discloses a device for accessing and delivering devices to the heart (Abstract), comprising a guidewire that is configured to go through the internal cavity (the lumen provides for the passage of a guidewire; [0075]) of the suction tube (suction devices; [0126]) and an elliptical basket that is stored near the proximal end of the outer sheath and is configured to deploy outside the outer sheath (expandable members 1532 and 1534 may be an expandable mesh; shown at proximal end of outer sheath and deployed outside the outer sheath; [0114]; Figure 15D) by a force exerted by the guidewire that is configured to deploy through middle of the suction tube (expandable device (basket) may be coupled to a catheter (suction tube) that may be advanced over, or in conjunction with, a guide element (guide wire); suction devices; [0062], [0126]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a guidewire and an elliptical basket, as taught by Fung, for the advantage of delivering devices to the heart, with access to different portions and assisting in different positions and operations (Fung [0062]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Opocom, Schmidt, and Binmoeller, as applied to claim 11 above, and further in view of Chikama and Avitsian et al.
Opocom discloses wherein the handle is configured to be connected to a syringe (the side arm of the endoscope is configured to be connected to a syringe; Figure 1) filled with a gas (mirror sheath is rigid air, i.e. an air-inflated tube (filled with gas); [0017]).
Opocom, Schmidt, and Binmoeller fail to disclose wherein the handle is configured to remove the cap through gas pressure.  
In a similar technical field, Chikama discloses an endoscope cover (Abstract), wherein the handle is configured to remove the cap through gas pressure (air is injected into the covering member 7 to separate the endoscope cover from the endoscope; Column 4 Lines 38-40).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with a cap that is removed by gas pressure, as taught by Chikama, for the advantage of facilitating removal of the cover without contamination (Chikama Column 4 Lines 32-50).
Opocom, Schmidt, Binmoeller, and Chikama fail to disclose wherein the gas is an inert gas.
Avitsian discloses wherein the gas is an inert gas (source of air or other gas, such as helium (inert gas) can then be used to pressurize the scope lumen 44; [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Opocom, with an inert gas, as taught by Avitsian, for the advantage of avoiding chemical interactions with living tissue or medicinal chemicals.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Binmoeller and Mobasser et al (U.S. Publication No. 2014/0031668; cited by Applicant).
Regarding Claim 19, Schmidt discloses a system for carrying out an aspiration inside a patient's body comprising: 
an endoscopic device (device and method for minimally invasive access to the pericardial space of a human; Abstract) comprising an outer sheath (outer sheath 60) having a proximal end and a distal end (proximal end of outer sheath 60, at bottom of sheath; distal end of outer sheath 60, at top of sheath; Figure 7), 
a suction tube (guide tube 14) inside the outer sheath (a suction or aspiration force is applied to the lumen of the guide tube 14 inside outer sheath; [0013]; Figure 7), 
a handle (handle region 16) coupled to the distal end of the outer sheath (handle region 16 is coupled to the distal end of the outer sheath via vacuum inlet assembly 1; [0030]; Figure 2), and 
a cap (cap 62) on the proximal end of the outer sheath (cap 62 is shown on the proximal end of the outer sheath 60; Figure 7) that is positioned to seal the proximal end of the outer sheath (the distal end 61 of the exterior sheath 60 is reversibly sealed with a removable cap 62; [0043]; Figure 7), wherein the cap is structured to open in response to a force applied through the suction tube (guide tube 14) (the removable cap 62 can be forced open by distal advancement of the device 10 within the sheath 60; [0043]; Figure 7), and wherein the suction tube comprises an internal cavity (a suction force to be applied to the distal end 11 of lumen 13 of guide tube 14, the tube includes an internal cavity; [0030]; Figures 2 and 7).
Schmidt fails to disclose wherein the outer sheath comprises a sterile appliance.
In a similar technical field, Binmoeller discloses a sterile endoscopic instrument housing, wherein the outer sheath comprises a sterile appliance (a housing is described to introduce an endoscopic instrument to a surgical site in a sterile manner; Abstract; [0022]).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with a sterile appliance, as taught by Binmoeller, for the advantage of providing disinfection prior to the introduction of the endoscopic instrument into the target tissue (Binmoeller [0007]).
Schmidt and Binmoeller fail to disclose a network; a monitor computer; a hosted server; a database, wherein the network, the monitor computer, the hosted server, the database are all coupled to each other via communication links.  
Mobasser discloses a network (fiber channel network 1090; [0070]; Figure 9); a monitor computer (display their location relative to the patient’s radiographic anatomy on a computer monitor; [0043]); a hosted server (client systems access data hosted by storage server, a storage devices, or intelligent storage array; [0075]); a database (the diagnostic tracks patient skeletal or spinal movement and compares it to validated normative databases; [0067]), wherein the network, the monitor computer, the hosted server, the database are all coupled to each other via communication links ([0070-0073]).  
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Shmidt, with a network, as taught by Mobasser, for the advantage of tracking medical and surgical instruments, surgical navigation, and/or anatomical features, positions, and movements of a patient in three dimensions (Mobasser [0055]).

Regarding Claim 20, Schmidt discloses removing the cap (removable cap 62 can be forced open; [0043]); 
deploying the suction tube (a suction force is applied to the distal end 11 of lumen 13 of guide tube 14 (suction tube is deployed); [0030]); and 
carrying out an aspiration via the suction tube in order to collect a sample from the patient's body (a material transport tube, e.g. a catheter, is inserted into the pericardial space for fluid withdrawal (collecting a sample for the patient’s body; [0027]).  
Schmidt and Binmoeller fail to disclose wherein the endoscopic device, the monitor computer, the hosted server, and the database may each comprise a computer-readable medium tangibly embodying a computer readable program code having computer readable instructions which, when implemented, cause a computer to carry out the steps.
Mobasser discloses wherein the endoscopic device, the monitor computer (display their location relative to the patient’s radiographic anatomy on a computer monitor; [0043]), the hosted server (client systems access data hosted by storage server, a storage devices, or intelligent storage array; [0075]), and the database (the diagnostic tracks patient skeletal or spinal movement and compares it to validated normative databases; [0067]) may each comprise a computer-readable medium tangibly embodying a computer readable program code having computer readable instructions (computer network includes RAM, into which the operating system and application programs are loaded; [0071]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Schmidt, with software, when implemented, that causes a computer to carry out the aforementioned steps, as taught by Mobasser, for the advantage of operating the endoscopic device automatically (Mobasser [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                      
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791